Citation Nr: 1326983	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to March 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Board reopened previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  At that time, the Board remanded the reopened claims to the RO for additional development.  In May 2013, the Board denied entitlement to service connection for bilateral hearing loss and remanded the tinnitus claim to the RO for additional development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2013, the Board remanded the claim for a medical opinion as to whether any tinnitus that the Veteran has had during the pendency of the claim is related to his active duty service.  In July 2013, a VA audiologist who conducted a VA examination in August 2012 gave the opinion that the Veteran's tinnitus is less likely than not caused by military noise exposure.  The examiner noted that the Veteran did report in an earlier VA audiological evaluation that he had tinnitus after his exposure to noise from an M16 for three days but that it resolved after several days, and that he denied having tinnitus currently at the August 2012 examination.  

The Board does not find the July 2013 VA opinion wholly adequate because it may not be based on a complete and accurate history.  An underlying aspect to this case is whether the Veteran currently has tinnitus or has had tinnitus during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  In submitted statements, he indicated that he has tinnitus and in others he did not mention tinnitus.  In VA and private treatment records and examination reports, the Veteran reported having tinnitus, denied having tinnitus, or tinnitus was not discussed.  In view of this conflicting information, the evidence is unclear as to whether he has tinnitus or has had tinnitus during the pendency of the claim.  Thus, the medical opinions of record on the matter may not be based on a complete and accurate history.  Therefore, the Board finds it necessary to remand the claim to the RO to schedule the Veteran for a new VA audiological examination to address whether he has tinnitus and to obtain another medical etiological opinion.

The Veteran may be receiving regular treatment at the VA Medical Center (VAMC) in Kansas City, Missouri.  Treatment records must be requested from this facility on remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain the Veteran's more recent treatment records (since September 2012) from the Kansas City VAMC.

2.  Thereafter, the RO must afford the Veteran a new VA examination to determine whether any identified tinnitus is related to military service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit a complete history from the Veteran regarding his claimed tinnitus.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran currently has tinnitus and/or has had tinnitus during the pendency of the claim.  For any identified tinnitus, based on a review of the evidence of record and the examination results, the examiner must state whether any tinnitus that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

